Title: To Benjamin Franklin from George Whitefield, [16 April 1746]
From: Whitefield, George
To: Franklin, Benjamin



Mr. Franklin,
[April 16], 1746
As it is a Minister’s Duty to provide Things honest in the Sight of all Men, I thought it my Duty, when lately at Georgia, to have the whole Orphan House Accounts audited, from the Beginning of that Institution to January last; the same I intend to do yearly for the future: An Abstract of the whole, with the particular Affidavits, and common Seal of Savannah affixed to it, I have sent you with this; be pleased to publish it in your weekly Paper. My Friends thought this was the most satisfactory Way of proceeding. To print every particular Article, with the proper Voucher, would make a Folio, and put me to a greater Expence than my present Arrears will permit me to be at; however, if any want further Satisfaction, they may consult the original Vouchers, &c. at Savannah, in the Hands of Mr. Habersham; or, if they desire it, and will defray the Expence of Printing, every single Article of Debtor and Creditor shall be published by, Sir, Your very humble Servant,
George Whitefield


   
      
         Orphan-House, in Georgia,
         
         
         
         Dr.
         Orphan-House, in Georgia,
         
         
         
         Cr.
      
      
         
         
         Sterling.
         
         
         Sterling.
      
      
         
         
         £
         s.
         d.
         
         
         £
         s.
         d.
      
      
         To Cash received from the 15th December, 1738, to the 1st January, 1745–6, by publick Collections, private Benefactions and annual Subscriptions, per Account,
         }
         4982
         12
         8
         By Cash paid Sundries by particular Accounts examined, from the 15th Decem. 1738, to the 1st January, 1745–6, for Buildings, Cultivation of Lands, Infirmary, Provisions, Wearing Apparel, and other incident Expenses,
         }
         5511
         17
         9¼
      
      
         To Balance superexpended, January 1. 1745–6,
         }
         529
         05
         1¼
         
         
         
         
         
      
      
         
         
         £5511
         17
         9¼
         
         
         
         
         
      
   


Savannah, in Georgia.
L.S. This Day personally appeared before us Henry Parker and William Spencer, Bailiffs of Savannah aforesaid, the Reverend Mr. George Whitefield, and James Habersham, Merchant of Savannah aforesaid; who, being duly sworn, say, That the Accounts relating to the Orphan House, now exhibited before us, of which the above is an Abstract, amounting on the Debit Side (namely, for Collections and Subscriptions received) to the Sum of Four Thousand, Nine Hundred, Eighty Two Pounds, Twelve Shillings and Eightpence, Sterling, and on the Credit Side (namely, for Disbursements paid) to the Sum of Five Thousand, Five Hundred, Eleven Pounds, Seventeen Shillings, and Ninepence Farthing, Sterling, do, to the best of their Knowledge, contain a just and true Account of all the Monies collected by, or given to them, or any other, for the Use and Benefit of the said House; and that the Disbursements, amounting to the Sum aforesaid, have been faithfully applied to and for the Use of the same. And the Reverend Mr. Whitefield further declareth, that he hath not converted or applied any Part thereof to his own private Use and Property, neither hath charged the said House with any of his travelling, or any other private Expences whatsoever.
George Whitefield,James Habersham


   Savannah, in Georgia.
This Day personally appeared before us, Henry Parker and William Spencer, Bailiffs of Savannah aforesaid, William Woodrooffe, William Ewen, and William Russell, of Savannah aforesaid; who being duly sworn, say, That they have carefully and strictly examined all and singular the Accounts relating to the Orphan House, in Georgia, contained in Forty One Pages, in a Book intituled, Receipts and Disbursements for the Orphan House in Georgia, with the original Bills, Receipts, and other Vouchers, from the Fifteenth Day of December, in the Year of our Lord One Thousand Seven Hundred and Thirty Eight, to the First Day of January, in the Year of our Lord One Thousand Seven Hundred and Forty Five; and that the Monies received on Account of the said Orphan House, amounted to the Sum of Four Thousand, Nine Hundred, Eighty Two Pounds, Twelve Shillings, and Eightpence, Sterling, as above; and that it doth not appear that the Reverend Mr. Whitefield hath converted any Part thereof to his own private Use and Property, or charged the said House with any of his travelling, or other private Expences; but, on the contrary, hath contributed to the said House many valuable Benefactions; and that the Monies disbursed on Account of the said House, amounted to the Sum of Five Thousand, Five Hundred, Eleven Pounds, Seventeen Shillings, and Ninepence Farthing, Sterling, as above; which we, in Justice to the Reverend Mr. Whitefield, and the Managers of the said House, do hereby declare, appear to us to be faithfully and justly applied to and for the Use and Benefit of the said House only.
William Woodrooffe,William Ewen,William Russel


Sworn this 16th Day of April, 1746, before us Bailiffs of Savannah; in Justification whereof, we have hereunto fixed our Hands, and the common Seal.
Henry Parker,William Spencer

